STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

JOHN ANGLE,
                                                                                        FILED
Claimant Below, Petitioner                                                          December 11, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0970 (BOR Appeal No. 2054210)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2019001722)

CITY OF HUNTINGTON,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner John Angle, by Counsel Edwin H. Pancake, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). City of Huntington, by
Counsel Scott K. Sheets, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
August 15, 2018. The Workers’ Compensation Office of Judges (“Office of Judges”) affirmed the
decision in its April 10, 2019, Order. The Order was affirmed by the Board of Review on
September 25, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Angle, a firefighter, asserts that he developed post-traumatic stress disorder and
compassion exhaustion disorder as a result of his over twenty years of work. The June 15, 2018,
Employees’ and Physicians’ Report of Injury indicates he developed post-traumatic stress disorder
with physical manifestations as a result of years of employment as a firefighter. The physician’s
section diagnosed occupation-related post-traumatic stress disorder. The claims administrator
rejected the claim on August 15, 2018.

      In a November 27, 2018, deposition, Mr. Angle testified that he filed a workers’
compensation claim for post-traumatic stress disorder and compassion exhaustion disorder caused
                                                1
by witnessing deaths and other disturbing incidents as a firefighter. He stated that the opioid
epidemic multiplied the number of calls to which he responded. He estimated that he goes on about
4,000 calls a year. Mr. Angle testified that he experiences difficulty sleeping, nightmares,
irritability, mood swings, and a lack of compassion. He stated that he has been treated by Deborah
Stultz, M.D., a psychiatrist. He denied any prior diagnosis of post-traumatic stress disorder. On
cross-examination, Mr. Angle denied any particular physical injury that caused his post-traumatic
stress disorder.

       The Office of Judges affirmed the claims administrator’s rejection of the claim in its April
10, 2019, Order. It noted that West Virginia Code § 23-4-1F provides that

       no alleged injury or disease shall be recognized as a compensable injury or disease
       which was solely caused by nonphysical means and which did not result in any
       physical injury or disease to the person claiming benefits. It is the purpose of this
       section to clarify that so-called mental-mental claims are not compensable under
       this chapter.

The Office of Judges found Mr. Angle’s counsel argued that he developed post-traumatic stress
disorder as a result of physical events including efforts to save people in burning buildings and the
recovery of bodies. Mr. Angle relied on United Parcel Service, Inc. v. Jay Hannah, No. 11-1527,
2013 WL 5777878 (W. Va. Oct. 25, 2013) (memorandum decision). In that case, the claimant was
kidnapped while delivering packages. We found that the claimant suffered a physical manifestation
of his injury and held the claim compensable for post-traumatic stress disorder. The Office of
Judges determined that the case at bar was distinguishable from Hannah.

        In Hannah, the claimant was kidnapped, stripped of his keys, forced to drive the kidnapper
toward the police station, had a gun fired near him, and had to run from a shootout and hide behind
a building. The Office of Judges found that unlike in the case at issue, Mr. Hannah suffered a
personal attack, and his post-traumatic stress disorder developed from a single incident. In the case
at bar, Mr. Angle alleges that he developed post-traumatic stress disorder due to years of work as
a firefighter. The Office of Judges further determined that Mr. Angle has been diagnosed with
obstructive sleep apnea, which could very well be the cause of his alleged physical manifestations.
The Board of Review adopted the findings of fact and conclusions of law of the Office of Judges
and affirmed its Order on September 25, 2019.

         After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Mr. Angle alleges that he developed post-traumatic stress
disorder and compassion exhaustion disorder as a result of years of work as a firefighter. He
testified that he developed difficulty sleeping, nightmares, irritability, mood swings, and a lack of
compassion, in the course of and resulting from his employment, yet he also denied that any
particular injury caused his post-traumatic stress disorder. All of Mr. Angle’s symptoms, and the
requested diagnoses, were caused by nonphysical means and did not result in any physical injury
or disease. Pursuant to West Virginia Code § 23-4-1F, the claim was properly denied.


                                                 2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                3